Sanderson, J.
This is an action of tort with a declaration in two counts: the first, for slander in publicly accusing the plaintiff of larceny; and the second, for malicious prosecution of the plaintiff upon a charge of larceny. The jury returned a verdict for the plaintiff on each count. The exceptions of the defendant relate to the admission of evidence, and to the refusal of the trial judge to give the rulings requested and to direct a verdict for the defendant on each count.
*589The exceptions to the admission of evidence must be overruled. The testimony objected to concerning publications in newspapers, interviews with reporters and the defendant’s conduct with a camera-man in connection with taking the picture of the plaintiff, was admissible to show malice. In the charge the judge ruled that the defendant was not liable for anything that happened as a result of newspaper articles. In an action for malicious prosecution the defendant is liable for that “ ‘ which would naturally arise from the service of the process or which . . . might be expected ’ to happen as ‘ the natural consequence of the service of the process. ’ ” Laing v. Mitten, 185 Mass. 233, 234. This includes humiliation, mental suffering, everything done by officers at the police station within their authority, the change in the conduct and manner of acquaintances toward the plaintiff and any financial loss resulting to her directly from the prosecution. Markham v. Russell, 12 Allen, 573. Wheeler v. Hanson, 161 Mass. 370. The testimony objected to bearing on these issues was therefore competent. Conversations between the plaintiff and the defendant when he was charging her with stealing the tickets in question were competent, and the defendant’s motion to strike out the plaintiff’s statements to the defendant was properly denied. The statement of the plaintiff to the officer when her bag was searched, explaining the presence in the bag of the tickets alleged to be stolen, was admissible. She had previously said to the defendant, and to the officer who found the tickets, that they were not in the bag; and she was entitled to prove that she did not know they were there, and also to state to the officer her reason for not knowing. The witness had previously testified without objection that she had told her brother to put these tickets on a table in her home. It was competent for her to show, by her brother, that he put the tickets in her bag without her knowledge. The testimony of the lieutenant that he understood that the plaintiff was under arrest before she came to the station was admitted without objection; and it was within the discretion of the court to deny the motion to strike it out. The defendant cannot be harmed by this *590evidence. On the undisputed testimony she was arrested at some time, and there was no evidence that the arrest took place after she was searched.
The defendant made seven requests for rulings, none of which were given in terms, but they were given in substance in so far as the defendant was entitled to them. On the charge the jury could not have returned a verdict for the plaintiff on the count for slander unless they found that “ the words were maliciously and falsely spoken, and that they were substantially as set out in the declaration.” Brow v. Hathaway, 13 Allen, 239. It is enough to prove that the words were spoken substantially as alleged. Baldwin v. Soule, 6 Gray, 321. Pion v. Caron, 237 Mass. 107.
On the count for malicious prosecution, the jury were instructed, in substance, that the plaintiff has the burden of proving that she was prosecuted both maliciously and without probable cause, and that on the latter issue this burden required the plaintiff to prove that the defendant had no reason which would lead an ordinarily prudent and careful man to believe that the plaintiff had committed the larceny charged or strongly and honestly to suspect that she had. The defendant’s fifth request, relating to the right of a person who believes that a crime has been committed to make a statement of the facts, which he has heard and believes to be true, to a police officer, and then to leave the matter to the officer to act upon his own judgment in regard to a prosecution, was properly denied. The complaint was made not by the officer but by the defendant personally. Burnham v. Collateral Loan Co. 179 Mass. 268. Griffin v. Dearborn, 210 Mass. 308, 313.
Testimony was offered in the case in support of every material issue on each count. The motion for a directed verdict was, therefore, rightly denied.
Exceptions overruled.